OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS

                                AUSTIN

a-auhfaa
Awbu”~o-



    Honorable Claude A. Wl.lliame
    Ohairman aa&-.IkeoutivsDire&or
    Texas Wnempl.opmentGompensatlon,Go~Lsf~n
    Austin, Texas
    Dear Sirs




           was $rensfe+red to and made a dlrrs%oxiof, %he.Taxas
           Unemployment Coapensation Commisafon (Art. 5221b-10,
           Vernonts Annotated Clv3.1.Gtatatas).
                                      :
                "on December 19, 19&L,sthe President Or the
           unite& States a'enta. tslagram to the ~overnore Of
the sevem31 states roqueoting     that atlo to the ex-
lQ3ncies of the pr4S4ilt    emer(;sncy,each state trans-
fer to the Unitad States Zmploymsnt Sarvfae ~11 of
the p~t¶reolulel,
               reaoras, and faoifities ot the employ-
ment service ODer%tid    by such s$ato, copy of said
telt~~arl~bsing-Rttsohed   ek'exhiblt *e@!.
     "On Deoembir 23, 1941, the Frssident issned
Pxecatire Order Kd: 8990 authorizing the trb&fer
or pereonnel from a stat3 emplopment sowrity aSenuy
to the S00ia1 Seourlty 3onrd of'the YedaraL Ssaurity
agenay atfeotiYe at the close of business Doaetttber 31,
,I%$, oopy of,said exeautive order being attached as
exhEbft
  .     cBw .
                                                    ~'
     *In aooor9anoe sith the above telegram and ex-
eoutiva order, the several ststa end territorial
e,nploymant~aervfoeau-are establfehsa a8 the Dnited
States &tployment Service, effective ,Ten~necp1,
lg.@. Inasmuch ab funds fotithe Federal operation
ot the United States %@oym8nt    Servlaes are fru-
nished by the Fodsral Wvernment, the expenditure
ot.ititids
         granted yurjrukntto the kaeqex-Psyesr.Rot
ior~theTparpose of mawhIne;-State land local funds,,
MS disaontinuea as of Jamaary 1, 191,~.
      *Semte sill Xo. 1,23, .Aotn- 19&l; 47th Ze&,
              571, laralrlng
p. ‘1284, '?~h.           @:approprlat$en for the.-
Texas ,-Unemplo~ra~ntGo.w~snsation Com~iseloh,   cbntalns
3he tolj.awi&,pr6ylaIs.a,,withkcspeht to Clnappropria-


   the
1;lon’
     bf.#lyJ,GOG:
       nrlV”be keA to metoh FMeral ‘Fands kI36oafed
to       state ot Texas undstithe FZa@M?-F4gsar~~&t,
idr~$he~~ &ayzent of rsalairies anilother. na&58salysi-
pensse~  in ~oonnsatlor. 571ththe operation‘rr?d.mainte-
ndnoa~of a Sbste .syetotn   of dttplbpnnt Offlbse; .j.
salatilsa86 ISO~puid scoording to -kim eJ.qsdliioabfons
of the $ooial Seonclty Borwd to emplogee?!aelebted
and rated 'nnder the p4rSormel    plan In effkct ~between
the $oaisl Secwlty.Fonrd srclthe StRte d.f?st?Cy;*
Honorable   Clauda A. William,     I?ag;E   3.


      Vernon's Annotated Civil Statutes, and to w,?.for
      the operetion~thereof the aforesaid appr~opr:itH&n
      provided by the 47th Legielatuve.N

        .'It appearsthat the oreatlos of.emplograentOffioea
was originated by the-Congress of the United Statea in 1933
with the passage of the Wagner-Peyser Aot, 29 0. S. C. A. 25.
We quote cartain p]Po9isionaof said Aot as follows:

           Seotton 49. *In 'ordw? to psolaotetbs .estabi.iah-
      sent and maintenauoe of a national aystea of public
      eolploymnt oHioas there is hereby meeted a bureau
      to be known as the United States Ehploy0ent Servloe.*

             Section @b-(a).    *It shall be the provinoe
      aad.duty of the bureau to promote and develop a
      national syste0 Of e0ployment officea for 0en,
      wooLen,and juniors ,who ar.e.legallyqualified to ~.
      engage In gainful oOoapatioaa,~to~0aintaln a ret-
      erane(   aerlio(B       devoted to aecaring
                        t,o..be                     ~employ-
      ment fos:~vetemms, to~0aiutai.a,a-Sarmplacement.
      sexvioe,,to ,maintaina public employment eervioe for
      the District of aolwnbia, and, in the m.fmner provided
      in aeotiona 490, 496, 49e-49k of this title, to as-
      sist i.nestablishing and maintaining      systems of pub-
      lie smp~loy04mt~offio~s~idthe sereral States ~=a :the
      polltioal subdivision6 thexeof in wliioh,thereshall
      be 1ocMted.a 'Psh6rans'smploy0snt service. Ths
      bum&au shall-al80 asslat in OOU0dimitl0g the pub-



      looalitias, -paaotrlnguniformity in their ~ad0inis-'
      tpaQiva;ana ~~t~&Walpooe&uze,      furn%ahing and
      publi~~ng'in~o~iaatian-~l~~tO    0ppOrtuuiriea   r0r   em-
      ployment     and other inforaation~of value
                                              in the ~Qp-
      evstiou of the syetem,~and maiataiaing e system for
      olgaring lsbox between the~esVera1 StatQai"

           Seotion 490. *In order to obtain the benefits
      of appropriations apportioned under motion 4% of
      thie title, a State shall, through ite legislature,
                              Pzge 4.
Bonorable Claude A. t"iilliams,


     accept tiieprovisions of sections 49-49c, 498, 499e-
     I+9kof this title and designate or authorize the




         aeet1on &%I. "(a) For the purpose of oartrrying
    Out the provisions ,ofseotions 49-490, 494, 49e-49k
    of this title there 1s hereby authorized to be ap-
    propriated after the tiaoal year ending June 30,
    1938 suoh sums annually es the Congress may deem
    neoessary. The annual appropriation under seotions
    49-49~~ J&l, l,%-49k of this tit3.sshall deeignste
    the amount to be appOrtiOned by the Soofal Seourity
    Board among the several States in the pr,oportion
    which their population bears to the total popnla-
    tfon of the States of the United States aooording
    to the next preceding United States oenans, to be
    available for the purpose of establishing end main-
    taining systems of public employment offloes in the
    aeveral.States and the political subdivisions thereof
    in aooordance ,withthe prorisfone of se&ions 49-490,
    49d, &9e-A9k of this title . . . .*

          a 1935 the Legielature of this State enacted into
law I& B.~Ho. AO7,oreeting a State system of.publlo employment
otrioeq. &th.Leg., Reg.~Sess$on,,p. 552. Before setting out
the per,tinent.provisionsof said H..B. No. 407, we~reter to
the eppargenoyclanse.thereof, same being Seotion 8, which ex-
plains the purpose of its passage* Said emergenoy~oleuse
reads as follows:                    ,.

         *The faot that under the present laws the State
    of Texaa is not permitted to avail itself of the
    benefits-of the Wagner-Peyser Aet approved June 6,
    1933 (48 Stat..l'l),U. S. Gode, Title 29, Seation 49)
    aad the further faot~that~the State of Texas wlL1
    'losealithe benefits of said Aot on June 30, 1935,
    unless in the meantime the Legislature of this State
    shall have enaoted a law aocepting the provieions of
    said Aot, and the further faot that unemployment of
    Texas oitieens is the most distressing problem OM-
    fronting this State at this time, . . . .v
I   .




        Honorable Claude      A. xilliams, Page 5.


                     We quote the first three Sections of 11.B. 407, supra,
        (ooaifit3a   .a8 Article5221a-2 Y. A. C. 5.) as follows:


                   *SeatIon 1. The State of Texas aooepts the
              pro&ionr, of the Wagner-Peyaer ~Aat approved June 6
              1933~(I+6 Nat.  113, u; ~5.&de Fitle 29, 8eotion 491
              'an ~aot to provide for %he establishment of a na-
              tionaZ,empXoyment ayetem and r0r oooperation with
              the statesln the promotion Of auoh system, and 20%
              other purposes,* in conrorBnitJrwith Seotion 4 thereor,
              and will observe 'andaoaplp with the requirements of
              said Aot,
                   ~Wea. 2. The Bureau oi Labor Statfstioa IS
              hereby designate% and aonstftuted the agenoy of the
              State of Texas for the purposes of suoh Act. Said
              Bureau, its offioers and employees, are hereby
              g%ven full power to cooperate with all authorities
              of the United State'shaving powers or ~xluties under
              such Aat ena to do and perform all things neoe8sar.y
              to seaure to the 3tate of Texas the provisions ai..
              suoh Aot'la the promotIon and malntenanae of a eye-
              tem.o'fpublloWaplo.vment
                                 .-!   otfioas.
                     naeo. 3.There,~iahereby created within~the
              Bureau of LaborStat5stics .a~.ditision to be kuown as
              theaTexas~State Employm&t:Servioe, reaponsible~
              fora~~nistering a byeternai public employment
              offloes 2ar the purpom of assisting employers to
              80oure employeea, and workers to secure employment.
              The Coui&vsioner ~of Labor Statietloa is aathorired
              an& aXFesti3bto establish such Otiioss in-auah parts
              oftfhe~atate as.he deems maeasaxy a'nato presoribe
              rules and ~regulatlouenot Znoansistent with,anp of
              theprovisions of this   AaGm~

                  Subsequently, the Legislature enacted further legiS-
        lation oonoerning thiiTexas State’IFmp,lOpment Service (emplOY-
        ment ofriees). Suoh legielatioa, codified in Y. ALC., 8: as
        Article 3221b-10, now reaaa a8 follovet

                   "(a) Texes State %nployment Servioe, es proviUed
              for under Act of .theForty-fourth Legislature, Reg-
              ular Session, Chapter 236, page 552, is hereby trens-
              ierred to the Commission as a division thereof. The
Honorable Claude J+ Williams, Page 6.


     Conmission, throu@ such division, shell establish
     and maintain free publio empLogment offices in such
    number and in such plaoee as may be necessary for
     the proper administration of this Aat,.and for Pur-
    pose8 Of Performing suoh duties, as are within the
    Purview of thelsot or Oongrees entitled 'IlnAot to
    provide for the establfshaent of a national employ-
    ment system and.for cooperation with the States jn
    the Proniotloa~~of   such-a stem and for motherpurposes,'
    epproved    June 6 19 ?3 , r48 Stat..IX&f V.S.C., Title
    29, Seation    49 10)    es amended, St shall be the
    dustyOf the goz~~&~si.on   to oooperate with any ofti-
    Oial or agenay of the On&ted States having powers
    or duties under the provialone Of the said Act of
    Congress, as amended, and to do and perform all
    things neoessary to mcuTe to this State the bene-
    fits of the said Act of Congress, as amended, in
    the promotion and maintenanoe of a system of public
    employment offioos. The provisions of the said Act
    of Congress, as ascended,ere hereby acaepted by
    this State in oonformity with Se&ion 4 of said Aat,
    and this State will observe and comply with the re-
    quirements thereof. The Texas Unemployment Compen-
    sation.Commlasion is hereby designated ana oonstii
    tuted the agency of this State for the purposes of
    said Bat.     The Director, other offiaars and ezploy-
    ees of the Texas State VmploymentServiae shall~be
    appointed    by the CominlsslOnin acoordenae with re-
    gulations presaribed by the Direotor of the Vnlted
    States &ployment Servloe.
           *(b) Ffnanctng: All monies received by this
    Sltate  under the sal&Aot        of Congreea, as amended,
    ehall be paid .into.~the     speolal Wzployment BerVioe
    Aeeeunt' in thenVnemploy~~nt.~ompensatibn Adminis-
    tration Bund,,ana said moniee~are~hereby mads avall-
    able to the Texas Vnemploymsnb CQmpensatiOn COmmis-
    sionto be expended as provided.by this BeOtlOn and
    by said l&t of Congress, and any unexpended balanoe
    (jffunds.approprlated or allocated either.by the
    state of.Texae or the Rederal @oternment to the
    Texas   State Deployment SerriOe as a division of the'
    Bureau of Labor Matistioe, is hereby, upon the
    passage of this Aot, transferred to the speoial
    *~nployment    Service   Aooount' in the VnemPloYment
    Compensation Administration Bund. For the purpose
    of establishing and maintaining free publia aPloY-
    otant offices,    the C~m~i~~ion     is authorized to enter
.   .




        Eonorabla Claude A. Killiaras,Page 7.


             into agreements with any politioal subdivision of
             this State or with any grivate, and/or non-profit
             organization, and aa a part ofany suoh agreement
             the Gommisaion may aooept monies, clervluea,or quar-
             ters-ae’a ,oontr,lbution to the special ~?&nployment
             Service Aooo~unt~ I*

                  In the departmentalappropriation bill, the 47tihLeg-
        islature appropriated 15150,OOOfor tho year ending August 31,
        1942 and a like amount for the year ending August 31, 1943 to
        the Texas Unemployment Oompansation Commission for the purpose
        of maintaining the Texas State Rmployment'Servloe~(employment
        offiaea), Aats 47th Leg., Reg. Session, S. B. 423, p. 1284.
        This money waa appropriated by the 47th Legislature "To be
        used to matah Federal Funds allocated to the State of Texas
        under the Wagner-Peyser Act, . . . .v (ruuy   set  out in YOUR
        letter, supra).
                  Shortly betore January 1, 1942, the President of
        the United States issued a proclamation whiah had the effeot
        of federalizing the Texas State tiployment Serviae. It appears
        that on January 1, 19&Z, the effective date or the proolamatlon,
        all of the employment orf'iaesof the Texas State Employment
        Service were converted into Federal Agenaies, wholly maintained
        and operated by the Federal Government. At the same time, it
        appears that the Federal GovexllPnent
                                            ceased granting f'undeto
        the State of Texas aa provided by the Wagner-Peyser Act and
        as contemplated by the State laws creating the Texas State
        Bnployment Service and the departmental appropriation bill.
                  As we understand your question, you wish to know if
        the Texas Unemployment Compensation Commiesfon aan use the
        monies appropriated by the 47th Legislature to wholly iinaNe
        and maintain a system of employment offiaes (said funds not
        being matahed by the Federal Government under the Wagner-
        Peyser Aat) eeparate and apart tram the employment offioes
        now maintained and operated by the Federal Government.
                  As la readily seen, the Federal Government originated
        the movement to areate employment ofiioes and to maintain this
        type 0r employment serviae. Wagner-Peyaer Aat, eupra. In all
        the laws enaated by our Legislature, it is apparent that the
        Legislature relied on the Federal Government to match the
        funds appropriated by the,State ror the operation of the Texas
        State Rmployment Service. We find nothing whatsoever in any of
        our State laws on this subject whiah evidences a legislative
        intention to operate the Texas State tiployrzantService on
        State funds alone.
Honorable Claude A. Willlans, Page 8.


             Since the Legislature appropriated the funds in ques-
tion RTo be used to match Federal Funds allooated to the State
of Texas under the Wagner-Peyaer Aot, . . . .,w It follows that
the funds oan be used in no other manner. You are therefore
advised that the appropriation made by the 47th Legislature to
the,Texas Unemployment Compensation Commission ior,the purpose
oi operating    a system of employment atfloes beoame inoperative
on January 1, 1942,and will so remain until euoh time, within
the life of the appropriation, as the Bederal Government
ohoosee tromatch the State funds as provided by law. Your
question ie answered in the negative.
                                         Youra very truly



                                     BY
                                     ATTORREY QEWERAJ..
                                                      OF TEXAS



                                                      Aas1atent

Ls1J-P